DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. When applicant files a continuation-in-part whose claims are not supported by the parent application, the effective filing date is the filing date of the child CIP. Any prior art disclosing the invention or an obvious variant thereof having a critical reference date more than 1 year prior to the filing date of the child will bar the issuance of a patent under 35 U.S.C. 102(b). Paperless Accounting v. Bay Area Rapid Transit System, 804 F.2d 659, 665, 231 USPQ 649, 653 (Fed. Cir. 1986). See MPEP 2133.01.
Claim Objections
Claim 5 is objected to because of the following informalities: improper dependency. The claim 5 is depended on the cancelled claim 4.  Appropriate correction is required.
Claim 12-14 are objected to because of the following informalities:  improper dependency. The claims 12-14 is depended on the cancelled claim 11.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  improper dependency. The claim 15 is depended on the cancelled claim 1.  Appropriate correction is required.
Claims 13, 15, 16 and 19 are objected to because of the following informalities: Typographical error. The “claim11, claim1, and claim17” have been interpret as --claim 11, claim 1, claim 17, and claim 17-- respectively.  Appropriate correction is required.
Claim 208 is objected to because of the following informalities:  Typographical error. The “claim 208” has been interpret as --claim 20--.  Appropriate correction is required.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation "said remote third party" in claim 17.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 12-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balzano (Pub # US 2014/0130225 A1), and further in view of Barlow, Jr. et al. (Pub # US 2008/0075934 A1).
Consider claim 17, Balzano teaches a device for monitoring and indicating  when a flexible film  has been tampered or penetrated by an unauthorized individual at a time of the tampering, comprising: a tamper indication device (78, Fig. 1) having a tamper indication film (woven fabric material) (14, Fig, 1) attached thereto and connected within a circuit (40, Fig. 2) that generates a signal in response to a tamper event [0064], a communication module (transceiver) is attached to said sensor for receiving a signal from said sensor panel which generates an output signal to up to 30 cell phones and/or a display or data collection device and transceiver for receiving the message sent from the sensor when there is a penetration of said sensor panel and of an injury to the wearer and to provide medical information to emergency and medical responders [0021 and 0036]. 
Balzano does not teach said tamper indication device being formed as a soft sensor panel comprising a soft high density synthetic material that is either printed directly on a textile material or on a thin thermal plastic polyurethane film that is then laminated to a fabric to provide a soft sensor on a garment.
In the same field of endeavor, Barlow, Jr. et al. teaches said tamper indication device being formed as a soft sensor panel comprising a soft high density synthetic material (a silver conductive stretchable etched ink) that is either printed directly on a textile material that could provide a soft sensor on a garment [0035 and 0070] for the benefit of providing property to easily form a different desire shape for different application.

Consider claim 5, Balzano clearly shows and discloses the device wherein said radio communications device is a Bluetooth low energy radio [0059].
Consider claim 12, Balzano clearly shows and discloses the device wherein the sensor panel is inserted into the sleeve of the bullet proof vest, between a carrier of the vest and a ballistic or Kevlar substrate so that when there is a breach in the carrier and it causes a tear or break in the sensor panel [0023], the communication module will send a signal as the signal that will also provide biometric information of any injury to the wearer including the vitals of the wearer including blood pressure and pulse [0056].
Consider claims 13 and 14, Balzano teaches similar invention.
Balzano does not teach the device wherein said sensor panel is formed as a sensor that includes a high density synthetic material.
In the same field of endeavor, Barlow teaches wherein said sensor panel is formed as a sensor that includes a high density synthetic material is a silver conductive stretchable etched ink [0070] for the benefit of providing high tensile strength fibers.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include wherein said sensor panel is formed as a sensor that includes a high density synthetic material is a silver conductive stretchable etched ink 
Consider claims 15 and 16, Balzano clearly shows and discloses the device wherein said remote third party is a dispatcher [0051]. 
Consider claims 18 and 20, Balzano clearly shows and discloses the device wherein said garment is a t-shirt or a shirt [0037 and 0045].
Consider claim 19, Balzano clearly shows and discloses the device wherein said garment is a jacket [0037 and 0045]. 
Response to Arguments
Applicant’s arguments with respect to newly amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK K WANG/Primary Examiner, Art Unit 2687